Pemberton, J.
(dissenting) — A power company is liable in damages for the violation of its contract to deliver electric current to its customers under the general rules allowing damages for a breach of contract to .deliver any other commodity.
“In accordance with the general rules as to damages for torts or breaches of contract, compensation for the actual loss proximately caused thereby is the measure of damages for a wrongful failure or refusal to supply electric current, . . . ” 20 C. J. 339.
Under one of the notes in this section the case of Birmingham R. L. & P. Co. v. Littleton, 201 Ala. 141, 77 South 565, is cited, wherein it is held that an applicant for electric service to whom service was denied may recover the cost of wiring his dwelling for such service.
Relying upon the agreement of appellant to furnish electric current the respondents wired their dwelling house and two chicken houses and purchased an electric range and other electrical equipment at a total cost of $503. The trial court found that at the time of the removal of the meter the appellant removed material belonging to respondents in the value of $65 and by reason of the failure of appellant to furnish electricity respondents were required to install a private lighting plant for their premises. The equipment formerly purchased could not be used by respondents in connection with this private lighting plant and being useless to them the trial court found that it depreciated in value in the amount of $245 making the to tal. damages to respondents for-the violation of the contract in the amount of $310. There can be no'question but what it was within the contemplation of the parties to the contract, that respondents should wire their buildings and purchase the necessary electrical equipment in order to use the electric current to be *591furnished by appellant. This theory is supported by the.fact that the supplies were purchased from appellant. For the failure on the part of the appellant to furnish the electric current provided in the contract respondents were clearly under the authorities entitled to these damages. ...
Otherwise I concur in the opinionf '